Citation Nr: 1622384	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  07-06 533A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial rating for depressive disorder greater than 30 percent prior to August 29, 2011, and greater than 50 percent from August 29, 2011.

2.  Entitlement to an increased rating for pes planus greater than 30 percent prior to August 19, 2014, and greater than 50 percent thereafter, excluding established periods of temporary total ratings based on convalescence.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel

INTRODUCTION

The Veteran had active service in the U.S. Army from October 1985 to September 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2005 and December 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In January 2010, the Veteran's pes planus claim was remanded for additional development.

During the pendency of the depression claim, the Veteran's disability rating was increased to 50 percent, effective as of August 29, 2011.  The Veteran has also received intermittent temporary total evaluations for his service connected bilateral pes planus and an October 2014 rating decision granted a 50 percent disability rating, effective August 19, 2014.  These awards do not constitute a full grant of the benefits sought on appeal, and as such these claims remain in appellate status.  AB v Brown, 6 Vet App 35, 39 (1993).

The Veteran's depression and pes planus claims were remanded by the Board in July 2014.  Subsequently, the Veteran had a hearing before the undersigned in November 2015.  A transcript of the hearing has been associated with the electronic claims file.  During that hearing the Veteran withdrew a timely notice of disagreement regarding entitlement to service connection for posttraumatic stress disorder (PTSD) due to sexual trauma.  As such, no further consideration of that issue is warranted.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  Throughout the appellate time period, the Veteran's depressive disorder is manifested by symptoms such as nightmares, difficulty sleeping, intrusive thoughts, constricted affect, feelings of anger, depression, irritability, concentration and memory problems, and some impairment of relationships with others, as well as intermittent reports of suicidal and homicidal ideation and difficulty adapting to stressful situations, all resulting in deficiencies in most areas, but less than total social and occupational impairment.

2.  Throughout the appellate time period, the Veteran's pes planus is manifested by symptomatology that most closely approximates marked pronation of the feet and/or extreme tenderness of the plantar surfaces of the feet and pain that is accentuated on use of the feet.

3.  The Veteran meets the percentage requirements for TDIU, as his service-connected disabilities are rated in accordance with this decision as follows: depressive disorder, rated as 70 percent disabling; bilateral pes planus, rated as 50 percent disabling; and scars on both feet associated with bilateral pes planus, rated noncompensably. His combined rating is 90 percent. 

4.  The Veteran's service-connected disabilities do not preclude him from obtaining and retaining substantially gainful employment.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 70 percent, but no higher, for depressive disorder have been met for the entire appellate time period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, DC 9434 (2015).

2.  The criteria for a disability rating of 50 percent, but no greater, for bilateral pes planus have been met for the entire appellate time period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.40, 4.45, 4.71a, DC 5276 (2015).

3.  The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

VA's duty to notify was satisfied by letters on January 2010, December 2012, and November 2014.  

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 48 (2010), the United
 States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the officer who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here the VLJ fully explained the issues on appeal during the hearing and specifically discussed the bases of the prior determination, the element(s) of the claims that were lacking to substantiate the claims for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims.  Significantly neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent, with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained from multiple providers, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

Several VA examinations have been secured, most recently in August 2014.  With respect to the August 2014 examinations, the examiners reviewed the claims file and rendered requested opinions with supporting rationale.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examinations and opinions are adequate for adjudication.

Based on the January 2010 notice letter, the association of VA treatment records, multiple VA examinations, and the readjudication of the claims, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1.  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him or her for times since filing his or her claim when his or her disability may have been more severe than at other times during the course of his or her appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  But where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).
The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various DCs is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Depressive Disorder

As discussed above, currently the Veteran's depressive disorder disability rating is 30 percent prior to August 29, 2011, and 50 percent thereafter.  The Veteran claims the ratings do not accurately depict the severity of his condition. 

The General Rating Formula for Mental Disorders provides, in pertinent part:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events) . . . . . . . . 30

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships . . . . . . . . . . . . . . . . . . . . . . . 50

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships . . . .. . . . . . . . . . . . . . . . . . . . . . . . . 70

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name . . . . . . . . . . . . . . . . . . . . 100 

38 C.F.R. § 4.130 , DC 9434 (2015). 

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the DC.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV and DSM-5 (American Psychiatric Association : Diagnostic and Statistical Manual of Mental Disorders).  Id.  

Additionally, a Global Assessment of Functioning (GAF) score is often used by treating examiners to reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  The Board notes that under the DSM-5 GAF scores are not assigned.

Facts

In March 2004, the Veteran described feeling depressed with suicidal ideation and a plan of overdosing on his current pain medication.  He had a previous suicide attempt in 1995.  He also had started to experience homicidal ideations towards his counselor, although not currently.  The Veteran was hospitalized for three days with a GAF score of 30.  In October 2004, the Veteran again was hospitalized after going to the emergency room and stating, "I am tired of it all, this will be my last meal."  

In May 2007, the Veteran reported feeling stressed and depressed at work because people were lying about him and giving him too much work.  He was feeling depressed and wondering why he had to live, but denied suicidal plan.  He felt that his tiredness was affecting his relationship with his girlfriend.  His GAF score was 40.  By December 2007, however, his GAF score was 64 and symptoms were mild.

The Veteran was afforded a VA examination in July 2008.  The Veteran reported that he was very close to one of his daughters, but not as close to the older daughter (aged 20).  He had been living with his girlfriend for the past three years.  He had one very good friend with whom he talked on the phone.  His general activities involved watching television and lying in bed.  On examination, the Veteran was fully oriented, had an appropriate affect, depressed mood, no delusions, and unremarkable thought processes and content.  There were sleep problems, but no hallucinations or inappropriate behavior.  There were noted suicidal thoughts, as he thought about death a lot, but had no current suicidal thinking or plans.  There were no homicidal ideations.  The Veteran was able to maintain his personal hygiene and had fair impulse control without episodes of violence.  Recent and immediate memory was mildly impaired, but remote memory was normal.  The diagnosis was depressive disorder, not otherwise specified, and the assigned GAF score was 63.  There was not total occupational and social impairment due to the mental disorder signs and symptoms.

In August 2008, the Veteran stated that his mind was occupied with death, but strongly denied suicidal ideation.  His GAF score was 52.  In January 2009, his GAF score was 45 and he reported problems with concentration and his job.  His mind was occupied with angry thoughts about his girlfriend and wanted to spend a few days with his family to cool off.  He also wanted to end the relationship with his girlfriend and move out.

The Veteran's April 2009 notice of disagreement with the initially assigned 30 percent rating for his depressive disorder included his contention that he experienced sleep problems, panic attacks, paranoid episodes, and relationship problems.  It was getting more and more difficult to go to work on a daily basis.

In a June 2009 statement, the Veteran reported that his psychiatric medication had caused him to develop erectile dysfunction and he was having sexual problems in his relationship with his girlfriend.  

VA treatment records document ongoing relationship problems between the Veteran and his girlfriend / fiancée.  In November 2009, the Veteran denied suicidal ideation, homicidal ideation, delusions, and hallucinations.  He was appropriately groomed, was pleasant and cooperative, had an appropriate affect, was fully oriented, had intact memory, and fair attention and judgment.  His GAF score was listed as 55.

In March 2010, the Veteran reported depression, anxiety and paranoia.  He also described memory problems.  On examination, he denied delusions, suicidal or homicidal ideation, and hallucinations.  He was fully oriented, memory was intact, and attention and judgment were fair.  The treatment provider assigned a GAF score of 55.  The Veteran was not deemed to be a danger to himself or others.  In June 2010, the Veteran sought treatment for possible dementia due to increased forgetfulness that began 3 to 4 years previously.  Examples included, forgetting conversations, losing his train of thought during conversations, forgetting his daughter's name while on the phone with her, and other "little things."  He also was having difficulty grasping concepts in a School at Work program.  On examination, speech was fluent with no evident word difficulties.  He denied suicidal/homicidal ideation, but did acknowledge that he thought about death.  There was no evidence of a thought disorder or hallucinations

In a July 2010 statement, the Veteran claimed to have memory loss and problems concentrating at work to the point that he was thinking of quitting.  It was becoming harder and harder to even want to go in to work on a daily basis.  He also found himself thinking about death often.

A February 2011 VA treatment record included the Veteran's report that his current relationship was nonsupportive and more like a roommate situation.

The Veteran was afforded a VA examination for his psychiatric problems in August 2011.  The diagnoses were major depression, recurrent; crack cocaine abuse in remission; and alcohol dependence in remission.  As the cocaine and alcohol abuse were in remission, all symptoms were attributable to the depressive disorder.  The Veteran's functioning was best described as occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  Currently, the Veteran worked full time in administrative duties within the VA system.  He used to work as a nurse assistant, but had switched to mostly desk duties.  He reported 15 or more psychiatric hospitalizations over the years, most recently in 2004 or 2005.  There was one suicide attempt in 1995.  He currently was on medication that he tolerated well.  The Veteran's symptoms included depressed mood, anxiety, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and an inability to establish and maintain effective relationships.  On examination, the Veteran was adequately groomed and appropriately dressed.  Hygiene was good and eye contact adequate.  Speech patterns were normal and thought processes appropriate.  There were no reported or observed obsessions, compulsions, or phobias.  Mood was moderately irritable, depressed, and anxious.  The Veteran was fully oriented, but attention and concentration were moderately impaired.  Memory was intact and insight and judgment adequate.  The examiner indicated that since the last examination the Veteran's depression appeared to have worsened.

A December 2012 letter from the Veteran included reports of relationship problems, needing to check the windows constantly, sleep problems, paranoia, problems getting along with co-workers, and feelings of shame and guilt.  He also stated, "Sometime[s] I just feel like I just can't take it anymore."

A January 2013 letter from the Veteran's fiancée indicated that they had been together for 9 years and engaged for 5 years.  The Veteran had canceled or postponed the wedding 3 times, including once the day before the ceremony.  He had sleep problems, including nightmares, as well as hypervigilant behavior.  The two no longer had a sex life and the Veteran was often depressed and uncommunicative.  She stated that she would probably end up leaving the Veteran because she was not sure what else to do.

In February 2013, the Veteran stated that he was working full time at VA, enjoyed his job, and had no work issues.  There was some anxiety over his living situation, but no suicidal or homicidal ideation.  The Veteran discussed some physical aggression between him and his roommate, with whom he had a romantic relationship with in the past.  In March 2013, the Veteran's GAF score was 55 and reported that he was doing well with his depression and had no suicidal or homicidal ideation.  In July 2013, the Veteran reported stress due to his daughter and sister.  He also was having difficulty with his roommate, with whom he had previously had a romantic relationship.  In October 2013, the Veteran was having financial problems because he was helping out his daughter while she was pregnant and off work.  October 2013 and  December 2013 VA treatment records included a GAF score of 42.  At that time, the Veteran denied hallucinations, suicidal ideation, or homicidal ideation.  Memory was intact and judgment and attention were fair.  He was not considered a danger to himself or others.  In another December 2013 record, the Veteran reported that his full time job at VA was causing him stress because his boss required the Veteran to check in every day to detail how he was working to get out of a backlog.  The treatment writer indicated that the Veteran had ongoing cognitive distortions and nightmares.  

In January 2014, the Veteran awoke from a nightmare and continued to "hallucinate" in that he saw bugs on the walls and the ceiling and fan were made of rats.  In April 2014, the Veteran reported some stress at work because he had been written up by his boss for speaking out in a meeting.  He felt like his boss was out to get him or did not like him.  The Veteran had been experiencing nightmares involving death, which had alarmed him and made him think that of impending death.  In June 2014, the Veteran stated that his "drama" at work had decreased and had recently spent a week with his family and seen his grandchild.  In July 2014 and August 2014, the Veteran was working full time at VA, but did have ongoing work relationship issues.  Recently, he had attended a high school class reunion and really enjoyed himself and was glad he attended.  He continued to live with a roommate, but was proud of keeping financial boundaries.  The Veteran also continued to financially help his daughter.  The Veteran discussed his ongoing fear of dying and expressed his feeling that he would die early.  He had bought extra life insurance to ensure his family was provided for after his death.  Later in August 2014, the Veteran described that he continued to struggle at work with anger, frustration, and feeling overwhelmed and put upon.  He relied on a coworker to get him to and from work.  He denied feeling that he might respond to the work stress in a harmful way, but did get loud and irritable.  The Veteran was aware that his actions were putting his job at risk.  The Veteran appeared to understand that his problems seemed to be more related to his environmental situation than his illness symptoms.  That said, he was experiencing more frequent nightmares and the treatment provider increased his medication to compensate.  He denied homicidal or suicidal ideation and was not considered a danger to himself or others.  A September 2014 VA treatment record indicated that the Veteran had been continuing to work overtime, which was helping him pay his bills.  He also was assisting his adult children with some money each month.  He claimed that working was a lifeline for him and that he would just sit at home depressed if he did not work.  The Veteran was living with a roommate and things were a "tiny bit better" between them.  The Veteran denied suicidal or homicidal ideation and was fully oriented as to time and place.  He maintained eye contact throughout the session.

The Veteran was afforded a VA psychiatric examination in August 2014.  The diagnosis was major depressive disorder with anxious distress.  The Veteran was judged to have occupational and social impairment with reduced reliability and productivity.  The Veteran reported that he had a roommate with whom he had a relationship in the past, but not currently.  He had two children aged 22 and 26 and reported staying in contact with both.  He had a close relationship with one daughter and was working to improve his relationship with the other daughter.  He currently worked full time in a VA care office and did not get along with his supervisor and co-workers, as he felt they were "out to get him."  He slept 3 to 5 hours per night.  His symptoms included depressed mood, anxiety, chronic sleep impairment, and disturbances of motivation and mood.  The Veteran denied hallucinations or delusions and thought processes were logical, coherent, and goal-oriented.  He was fully oriented, but insight and judgment were fair to poor.  

During his November 2015 Board hearing, the Veteran described homicidal and suicidal ideation, but that he did not discuss these feelings with his treatment providers because he was afraid that he would be hospitalized in the psychiatric unit where he used to work.  The suicidal and homicidal ideations were ongoing and recurrent, but on two occasions he had felt that he actually was going to hurt someone else.  His last relationship had ended two to three years previously and during the relationship there were lots of arguments, sexual issues, anger problems, and withdrawal symptoms.  On one occasion there was a physical altercation.  Currently, the two continued to live together, but strictly as roommates.  The Veteran had two daughters and maintained regular contact with one of the two.  He had contact with his mother and one of his sisters, but had little contact with his other siblings.  The Veteran reported that he had attempted to attend higher education classes, but had concentration problems.  He believed that his anger issues resulted in compromised judgment.  The Veteran reported that he had no real friends or activities that he enjoyed.  There also were sleep problems, specifically nightmares.  The Veteran also described memory problems.  

Analysis

The Board concludes that the objective medical evidence and the Veteran's statements regarding his symptomatology show disability that more nearly approximates a 70 percent disability rating for the entire appellate time period.  See 38 C.F.R. § 4.7. 

In reaching that conclusion, the Board notes that the Veteran's symptoms include multiple reports of suicidal ideation, including at least one attempt prior to the appellate time period; impaired impulse control, with verbal aggressiveness and thoughts of violence but no actual violent incidents; difficulty in adapting to stressful situations; memory problems; at least one report of visual hallucinations; and family and work problems.  The Board recognizes that he also denied suicidal ideation on numerous occasions, but explained during his Board hearing that he denied these symptoms because he did not want to be hospitalized.  The Board finds this explanation reasonable under the circumstances, given that his last hospitalizations were based on his reports of suicidal ideation and intent.  The Board finds that these symptoms, which have persisted throughout the entire appeal period, are on par with those contemplated by the higher 70 percent rating. 

As explained in more detail above, the symptoms throughout the Veteran's treatment and the appellate time period are essentially consistent.  For this reason, staged ratings are not applicable.  See Fenderson, 12 Vet. App. at 119.  Therefore, the medical evidence supports the Board's conclusion that a 70 percent rating is warranted for the entire appeal period.

However, a rating greater than 70 percent is not appropriate for any period of time on appeal because the Veteran does not have total social and occupational impairment.  Although the Veteran clearly has a serious disability, his symptoms are not on par with those contemplated by the 100 percent rating.  He does not have grossly inappropriate behavior; persistent danger of hurting self or others (while he does have thoughts of violence towards himself and others he has not acted on those feelings and treatment providers have consistently found that he is not a danger to himself or others other than his period of hospitalization early in the appellate time period); intermittent inability to perform activities of daily living; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  As such, his symptoms appear to more closely approximate those for a 70 percent rating, specifically suicidal or homicidal ideation, but without rising to the level required for a 100 percent rating, specifically a persistent danger of hurting self or others.  

As noted above, the Board acknowledges that a Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria.  See Mauerhan, 16 Vet. App. at 442; however, as the Court held in Mauerhan, without the examples noted in the rating criteria, differentiating a 50 percent evaluation from a 70 percent evaluation would be extremely ambiguous.  By extension to the present case, without the examples, differentiating the 70 and 100 percent ratings would be equally ambiguous.  The Board is to consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV or DSM-5.  If the evidence demonstrates that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the DC, the appropriate equivalent rating should be assigned.  Id.  In this case, however, the Board concludes that the Veteran's psychiatric symptoms do not cause total occupational and social impairment as contemplated for a 100 percent rating.

With respect to the Veteran's occupational impairment, the Board acknowledges that his psychiatric symptoms result in some level of impairment.  Indeed, the Veteran has reported that his psychiatric symptoms have resulted in problems and discipline at work and that he has been forced to switch jobs as a result.  That said, the Veteran remains employed full time.  There is no evidence that it is marginal or protected employment.  As such, while the Veteran has a significant level of occupational impairment, the Board finds that based on the evidence of record he does not have total occupational impairment.  In this regard, the Board notes that the 70 percent rating assigned herein is recognition of significant industrial impairment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

Similarly, the Veteran clearly does not have total social impairment.  While he does have significant social isolation, he has retained relationships with his daughters (including a strong relationship with one) and his extended family.  He clearly has experienced problems with his now ex-girlfriend / fiancée, but they continue to live together and appear to have a functioning relationship.  While there certainly are difficulties in these arrangements, they do not constitute total social impairment.

The Board acknowledges the Veteran's periods of hospitalization in 2004 for psychiatric symptoms.  Initially, the Board notes that the periods do not meet the 21 day requirement for a temporary total disability rating under 38 C.F.R. § 4.29  (2015) and that the Veteran did not require convalescence as contemplated under 38 C.F.R. § 4.30 (2015).  While these episodes clearly involved significant psychiatric problems, the near contemporaneous treatment records from both before and after the hospitalizations demonstrate that the severity of these problems represented a temporary flare-up of symptoms, as the Veteran consistently denied current suicidal intent that would represent a danger to himself in the months both before and after the hospitalizations.  Moreover, the Veteran did not have total social impairment during his hospitalization, as he was able to interact with his health care providers during his treatment.  

Thus, the Veteran does not have total social and occupational impairment sufficient to warrant a total schedular rating.  He does have some deficiencies in several areas, but the greater weight of evidence demonstrates that it is to a degree that is contemplated by the 70 percent rating assigned herein.  Again, in determining that a rating in excess of 70 percent is not warranted, the Board has considered the Veteran's complaints regardless of whether they are listed in the rating criteria, but for the reasons discussed above concludes that his level of social and occupational impairment does not warrant a rating in excess of the currently assigned 70 percent rating.  While the Veteran may have some of the criteria for a 100 percent rating, the Board concludes his overall level of disability does not exceed the criteria for a 70 percent rating. 



Pes Planus

The Veteran's bilateral pes planus is currently rated under DC 5276.  See 38 C.F.R. § 4.71a, DC 5276 (2015).  The Veteran claims that the current ratings do not accurately reflect the true nature and degree of his disability.

DC 5276 provides ratings for acquired flatfoot.  Mild flatfoot with symptoms relieved by built-up shoe or arch support is rated as noncompensably (0 percent) disabling.  Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the atendo achillis, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 20 percent disabling for unilateral disability, and is rated 30 percent disabling for bilateral disability.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances, is rated 30 percent disabling for unilateral disability, and is rated 50 percent disabling for bilateral disability.  38 C.F.R. § 4.71a.

After filing his claim for increased rating, the Veteran was afforded a VA examination in June 2005.  He reported that many mornings when getting out of bed and putting his feet down in the morning he would experience a searing pain.  Over the course of the day the pain would improve and the pain level was different depending on the day.  In addition to the searing pain, the Veteran experienced chronic constant pain that he rated as 7 out of 10 and that could occasionally flare to an 8 or 9.  The flare-ups occurred every few weeks and could last for a couple of weeks.  No physician had prescribed bed rest for the feet.  Sometimes the Veteran would awaken at night due to the pain.  He was unable to stand for more than 30 minutes.  He had used special shoes with inserts over the years that were comfortable and provided some relief.  Pain medication had been less effective.  He also was using new special shoes with inserts that had helped.  On examination, there was no edema, weakness, painful motion, or instability of either foot.  There was some pain on manipulation of the feet, with tenderness mostly in the left ankle area and top of the left foot.  The Achilles tendon was in normal alignment bilaterally.  The Veteran had a pronated gait.  There was no sensory loss or painful range of motion of the ankles.  Dorsiflexion was to 15 degrees bilaterally and plantar flexion to 35 degrees.  There was no change with repetitive motion.  The Veteran was currently unemployed due to his limited ability to stand for extended periods.  X-rays showed bilateral pes planus and minimal spurring of the talonavicular joint, left more than right.  The diagnosis was bilateral pes planus.

During a February 2006 RO hearing, the Veteran described how he had difficulty standing for extended periods of time and had to shift his weight when standing.  Some days when getting out of bed, the pain when placing his feet on the floor was so bad that it caused him to drop right to the floor.  

In July 2006, the Veteran was fitted for custom arch supports.  In January 2007, there was a significant collapse of the right medial arch.  In September 2007, the Veteran was noted to have a significant flat foot deformity with posterior tibialis tendon dysfunction.  

The Veteran was afforded another VA examination in March 2008.  At that time, he was working as a nursing assistant and was able to perform the functions of his job.  He could stand and walk although there was pain.  The pain was chronic and worsened throughout the day and was aggravated by standing.  Shoe inserts helped somewhat, but the Veteran felt he needed new orthotics.  That said, he had special issue shoes that were comfortable.  Pain medication also helped.  Some days were worse than others, but he had no days where bed rest was recommended.  There was no weakness, instability, or excess fatigability.  He could perform activities of daily living, but his work functions caused a lot of pain and eventually he wanted to find some other occupation.  He was limited in walking and standing to 30 minutes, at which time he would need to sit and rest.  He soon would be undergoing surgery to attempt to build up his arch in one foot with a later surgery for the other foot.  On examination, there was no edema, instability, or weakness.  There was painful manipulation and motion, including palpable pain in the midfoot.  There were no unusual callosities or unusual shoe wear.  The Achilles tendons were normally aligned.  The diagnosis was bilateral pes planus, symptomatic.
The Veteran subsequently underwent multiple surgeries on his feet.  In May 2010, the Veteran was doing very well with his left foot following surgery and there was little swelling.  Good correction was noted, the incisions were well healed and he was walking with regular shoes.  The assessment was good progress.

In June 2010, the Veteran was afforded a VA examination for his feet.  He reported painful feet, worse on the right.  Currently he had pain on standing and walking.  He was on medication and wore special shoes for support, as well as inserts, which helped with standing and walking.  There were no flare-ups or incapacitating episodes in the previous year.  He was able to perform the usual occupational duties of a nursing assistant and activities of daily living.  He could drive.  The Veteran was limited to walking two blocks and standing for five to ten minutes.  On examination, there was pain on manipulation of the feet, with painful pronation and supination.  There was tenderness to the midfoot and heel areas bilaterally.  The Veteran had an antalgic gait with calluses along the lateral aspect of the right foot.  The examiner assessed the Veteran's flat foot disability as severe.  The pes planus was semi-rigid in nature and worse on weight-bearing.  There was a slight valgus alignment of the Achilles tendon.  There was no hallux valgus deformity.  Metatarsophalangeal range of motion showed dorsiflexion to 15 degrees and plantar flexion to 14 degrees.  The diagnoses were bilateral severe pes planus and bilateral posterior tibial tendon dysfunction.  The current level of disability was very severe due to constant painful feet postoperatively.  His walking and standing was limited even with custom-made orthotics and special shoes.

In February 2011, the Veteran had a screw removed from his left heel due to pain from the hardware.  He reported that it had hurt for the first few days, but was now okay.  His pain was 0 out of 10.  He was wearing orthotic footwear.  Later in February 2011, the Veteran described his pain as mild and that it was relieved by medication.  

The Veteran was afforded a VA examination for his feet in September 2011.  The diagnosis was bilateral pes planus.  The Veteran reported pain in his feet that had progressed since 1987, despite the use of shoe inserts.  There was pain in the feet on manipulation that was accentuated on use.  There also was bilateral swelling, but no characteristic calluses.  The symptoms were not relieved by arch supports, built up shoes, or orthotics.  The examiner indicated that there was not extreme tenderness of the plantar surface of the feet.  There was a decreased longitudinal arch height on weight-bearing bilaterally and there was a marked deformity of the foot bilaterally.  That said, there was no marked pronation of the foot and the weight-bearing line did not fall over or medial to the great toe.  There was no inward bowing of the Achilles tendon, marked inward displacement, or severe spasm of the Achilles tendon on manipulation.  Functioning of the feet was not so diminished that amputation with prosthesis would equally serve the Veteran.  X-rays were not obtained at that time.  The foot problems impacted the Veteran's ability to work in that he was working in nursing and it was hard to stand on his feet.  The Veteran was forced to take constant breaks and even with sitting he had to change positions because of pain.

In August 2014, the Veteran was seen in the podiatry clinic.  There had been a recent return of pain to the plantar midfoot region that he had experienced in the past that was keeping him up at night.  The pain was intermittent in nature.  On examination, there was a distinct point of maximal tenderness within the midsubstance of the middle band of plantar fascia bilaterally.  Muscle strength was normal and the Veteran was noted to be wearing custom orthotics.  The assessment was plantar fasciitis and pes planus.  

The Veteran was afforded a VA examination for the feet in August 2014.  The diagnoses were bilateral flat foot and degenerative arthritis.  The Veteran described constant pain and swelling in the feet that had started in 1985.  The Veteran discussed his multiple surgeries on the feet and noted the use of special shoes and orthotics.  The degenerative joint disease of the midfoot was due to the pes planus.  The pain was over the arch and plantar aspect of the feet and flare-ups resulted in limited standing and walking.  On examination, there was evidence of pain and swelling.  There was extreme tenderness of the plantar surfaces bilaterally.  There was bilateral marked deformity, marked pronation, and the weight-bearing line was falling over or medial to the great toe.  The Veteran's condition was not improved by the use of orthopedic shoes or appliances.  There was inward bowing of the Achilles tendon.  The condition of the feet was not such that there was functional impairment such that no effective function remained other than that which would be equally well served by amputation with prosthesis.

During his November 2015 Board hearing, the Veteran argued that his 50 percent rating for pes planus should extend back through the entire period on appeal.  The Veteran had been using orthotics for most of the appeal period.  He also described shooting pains in his feet and a feeling of something crawling inside his feet.  Although there was constant pain, he had good days and bad days.  The foot problems slowed him down while running and he had difficulty climbing stairs.  He had pain with walking even with the orthotics, but it was much improved.  

Initially, the Board notes that the Court of Appeals for Veterans Claims (Court) recently held in Copeland v. McDonald, 27 Vet. App. 333, 337 (2015) that "when a condition is specifically listed in [VA's scheduled for rating disabilities], it may not be rated by analogy."  Id. at 3.  In other words, "[a]n analogous rating... may be assigned only where the service-connected condition is 'unlisted.'"  Id. at 2 (quoting Suttman v. Brown, 5 Vet. App. 127, 134 (1993)).  As pes planus is specifically listed in DC 5276, applying another foot DC by analogy (such as DC 5284 for other injuries of the foot), in order to provide the Veteran with a higher rating, is not permitted.

In light of this record, the Board concludes that the severity of the Veteran's bilateral pes planus disability appears to be consistent throughout the appellate time period and, as such, more closely approximate the criteria for a 50 percent rating under DC 5276.  38 C.F.R. § 4.7.  In reaching that conclusion, the Board recognizes that the Veteran did not meet the criteria referenced in DC 5276 for a 50 percent rating during all of the VA examinations of record; however, given his extensive list of foot surgeries during this period and his lay testimony during his Board hearing regarding ongoing extreme pain in his feet, the Board concludes that his foot disability most closely approximates that of pronounced pes planus for the entire appellate time period.  The Veteran has used orthotics during the vast majority of the appellate time period, with some improvement at times, but significant symptoms remained.  Moreover, the orthotics shoes and inserts obviously were of little benefit to the Veteran's overall pes planus condition, given that despite wearing the orthotics over an extended period his feet still required numerous surgeries.  Again, affording the Veteran the benefit of the doubt, the Board will presume that he met this aspect of the rating criteria for the entire time period prior to August 19, 2014.  As such, the Board concludes that a 50 percent rating is warranted for the period prior to August 19, 2014.  Thus, the Veteran is in receipt of a 50 percent rating for the entire appellate time period, which is the maximum rating permitted under DC 5276.

As noted above, the Veteran has a disability specifically contemplated by DC 5276 and, as such, consideration of DC 5284 is not warranted.  The Board has considered the other foot DCs in 38 C.F.R. § 4.71a , DCs 5277-5283, but the lay and medical evidence of record demonstrates that the Veteran does not have the disabilities contemplated in these ratings or such problems are already contemplated for and compensated in the current 50 percent rating under DC 5276.  The Veteran has noted arthritis of the feet; however, a rating under DC 5003 based on arthritis would constitute impermissible pyramiding, as the rating would be based on pain on motion and use of the feet, which is the basis of the 50 percent rating assigned under DC 5276.  The Veteran also is separately service-connected for his scars to the feet due to the multiple surgeries, but has not appealed the assigned rating and effective date and no further consideration of the scars is warranted.

As the Veteran currently is receiving the maximum rating contemplated for the feet based on symptomatology that includes pain resulting in limitation of motion, absent loss of use of the feet, the DeLuca provisions and those of 38 C.F.R. §§ 4.40, 4.45 are not for application.  See Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997).

As shown above, and as required by Schafrath, 1 Vet. App. at 594, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and  4, regardless of whether they have been raised by the Veteran.  In this case, the Board finds no provision upon which to assign a rating greater than 50 percent for the Veteran's bilateral pes planus.  Furthermore, the Board concludes that this award is warranted for the entire period under which this appeal has been pending, and that assignment of staged ratings is not for application.  Hart, 21 Vet. App. at 505. 

Additional Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected depression and bilateral pes planus are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's depression and bilateral pes planus with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology. 

As to the depression, the Veteran's symptoms include nightmares, difficulty sleeping, intrusive thoughts, constricted affect, feelings of anger, depression, irritability, concentration and memory problems, and some impairment of relationships with others, as well as intermittent reports of suicidal and homicidal ideation and difficulty adapting to stressful situations.  The assigned 70 percent rating contemplates these and other symptoms, as it is based on the general rating formula for mental disorders that offers a broad basis on which to rate the disability.  As to the pes planus, the Veteran has pain, swelling, and the sense of insects crawling, as well as limitations on standing and walking.  The assigned 50 percent rating contemplates these symptoms, in that it accounts for extreme tenderness and spasms, which would be the underlying causes for his symptoms as described in lay terms.

Finally, the Board notes that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson  v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran has not alleged, nor does the evidence indicate, that the combined effects of his service-connected disabilities require extraschedular consideration.

Further, there is no medical evidence indicating that the Veteran's service-connected disabilities combine or interact either with each other, either separately or together, in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

The Board also has considered the applicability of 38 U.S.C.A. § 1114(l) (special monthly compensation for the loss of use of both feet) and the other special monthly compensation provisions, based on the Veteran's reports of an inability to perform certain activities involving his feet, such as extended walking or standing; however, the objective evidence of record reflects that he retains significant range of motion of the ankles and sensation in the feet.  Multiple VA examiners have concluded that he retains the use of the feet and that his feet symptoms do not result in functioning comparable to amputation with prosthesis.  Clearly the Veteran retains the ability to use his feet, although sometimes for limited periods of time, and the Board finds that his limitations do not approximate the loss of use of those extremities as necessary for the award of special monthly compensation, given the evidence noted immediately above and in the body of the discussion.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

TDIU

In a February 2015 statement, the Veteran's representative raised the issue of entitlement to TDIU, contending that the Veteran had raised the issue in an October 2006 statement.  The Board notes that the October 2006 statement indicated, "I am requesting an increase in my service connection disability from 20% to 100% as I am experiencing more increased pain in my feet and ankles.  Standing for prolong[ed] periods of time is becoming more and more difficult.  My line of work requires me to be on my feet for long periods of time and because of the pain in my feet, it is becoming more difficult for me to perform my duties adequately."  Irrespective of whether the October 2006 statement raised the issue of entitlement to TDIU, the February 2015 statement clearly raised the issue and the Veteran and his representative further discussed the issue during the November 2015 Board hearing.  

A claim for TDIU, either expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, is part and parcel of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As such, the Board concludes that the matter is appropriately before the Board and may be adjudicated herein.  See id.; Claims for Total Disability Based on Individual Unemployability (TDIU), Fast Letter 13-13 (Dep't of Veterans Affairs, June 17, 2013).  

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2015).  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a) (2015). 

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history.  38 C.F.R. §4.16(b) (2015).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015). 

In this case, the Board notes that the Veteran's service-connected disabilities include: depressive disorder, rated as 70 percent disabling (increased in this decision); bilateral pes planus, rated as 50 percent disabling (increased in this decision); and scars on both feet associated with bilateral pes planus, rated noncompensably.  The Veteran's combined disability rating is 90 percent.  Therefore, he meets the percentage rating standards for TDIU.  38 C.F.R. § 4.16(a).  The Board must now consider whether the evidence reflects that the Veteran's service-connected disabilities render him unemployable. 

The Veteran contends that he is unemployable due to his service-connected pes planus and depressions disorders.  

In addition to the facts discussed above, a September 2014 VA treatment record indicated that the Veteran had been continuing to work overtime, which was helping him pay his bills.  He also was assisting his adult children with some money each month.  He claimed that working was a lifeline for him and that he would just sit at home depressed if he did not work.

During his November 2015 Board hearing, the Veteran reported that he worked full time at a VA medical center.  When he started he worked in the kitchen, but later became a nurse's aide.  He got into trouble with the medical center, however, and was transferred to the fee basis office.  Due to several incidents he had been working in a job that required littler interaction with others, except for some communications regarding the overall job.  The Veteran had been written up several times for being disrespectful.

The Board notes there is no medical professional who has suggested that the Veteran's unemployment status can be attributed to his depressive and/or pes planus disorders.  Indeed, the Veteran has been employed full time through the vast majority of the appellate time period, other than periods of convalescence for which he is already receiving a 100 percent rating and early in the appellate time period when he was looking for work.  To the extent that his service-connected disabilities have made employment challenging, he has been accommodated by switching job duties or jobs altogether within the same organization, such that his contact with co-workers is reduced and he is not required to be on his feet for extended periods of time.  As noted above, during certain periods on appeal the Veteran has not only been working full-time, but additional overtime, which certainly suggests that his service-connected disabilities do not render him unable to maintain employment.  Furthermore, he has noted that working is important to him from a mental health perspective.  Thus, the evidence does not suggest that he is unable to obtain or maintain employment due to his service-connected disabilities.  

In closing, the Board does not doubt that the Veteran's service-connected disabilities have some effect on his employability.  However, the 90 percent schedular rating currently in effect recognizes significant industrial impairment resulting from his disorders.  Nevertheless, for the reasons and bases set forth above, the preponderance of the evidence is against finding his service-connected disabilities are of such severity so as to preclude his participation in any form of substantially gainful employment.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b) (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to an initial rating of 70 percent, and no higher, for the entire appellate time period for depressive disorder is granted, subject to the laws and regulations governing the payment of monetary awards.

Entitlement to an increased rating of 50 percent, and no higher, for the entire appellate time period for bilateral pes planus is granted, subject to the laws and regulations governing the payment of monetary awards.

Entitlement to TDIU is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


